ORDER
PER CURIAM.
In In re A.O.T., 10 A.3d 160 (D.C.2010), a division of this court issued an opinion in which it “vacated the judgment [terminating appellant’s parental rights and granting A.O.T.’s petition to adopt appellant’s children] and remand[ed] the cases for a new trial before an associate judge of the Family Court.” Id. at 167. This court’s mandate issued on March 10, 2011. Appellant moved to enforce the mandate on July 20, 2011; no opposition was filed. On August 9, 2011, the presiding judge of the Family Court denied the motion on the ground that it was moot in light of an intervening rule change by the Superior Court. This appeal followed.
Our unambiguous mandate was and continues to be binding on the Family Court. See Lenkin Co. Mgmt., Inc. v. D.C. Rental Hous. Comm’n, 677 A.2d 46 (D.C.1996). In the interest of providing appellant with a new trial as expeditiously as possible and in the interest of enforcing the mandate of the court previously issued in this case, it is
ORDERED that a new trial before an associate judge of the Family Court be scheduled forthwith. An opinion will follow.